Citation Nr: 0200685	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.

2. Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In March 1999, in affirming 
its November 1998 rating decision, the RO denied reopening 
the claim of entitlement to service connection for residuals 
of a back injury.  In July 2000, the RO granted entitlement 
to service connection for PTSD and assigned an evaluation of 
30 percent, effective February 15, 2000.

The Board notes that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In this case, the veteran perfected his appeal for 
an increased evaluation for PTSD by virtue of his submissions 
of an August 2000 notice of disagreement and September 2000 
VA Form 9, Appeal to the Board of Veterans' Appeals.

These matters were initially before the Board in July 2001.  
At that time, the Board remanded the case to allow the 
veteran an opportunity to attend a Board hearing.  In October 
2000, a videoconference hearing was held before the 
undersigned Member of the Board, at which the veteran 
testified with the assistance of his representative.  A 
transcript of the hearing has been associated with the claims 
file.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the remand portion of 
this decision.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. In May 1959, the RO denied entitlement to service 
connection for a back injury, and the decision became 
final. 

3. The evidence submitted since the May 1959 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a low back disorder, 
and by itself or in connection with the evidence 
previously of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence submitted since the May 1959 decision, wherein the 
RO denied entitlement to service connection for residuals of 
a back injury, is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence of record prior to the May 1959 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a back injury is reported in pertinent part 
below.


The January 1952 enlistment examination report is negative 
for any spinal or musculoskeletal complaints or 
abnormalities. 

Sick call treatment records from June 1952 indicate two 
complaints of back pain, one week apart.  Heat was the only 
prescribed treatment, and the veteran was returned to duty 
without indication he received medical leave to recover.  The 
remainder of the sick call treatment records during service 
are silent for additional back complaints or injuries.  

The February 1955 separation examination report is negative 
for any spinal or musculoskeletal abnormalities.

In April 1959, VA conducted an orthopedic examination.  X-
rays of the lumbosacral spine, pelvis, and hips showed no 
arthritic changes or bony pathology.  No spasm or tenderness 
were noted, and straight leg raising was considered normal.  
The examiner concluded the veteran had no orthopedic disease.

In May 1959, the RO denied, among other things, entitlement 
to service connection for a back injury, and the decision was 
not appealed.

The evidence associated with the claims file subsequent to 
the RO's May 1959 rating decision is reported in pertinent 
part below.

In connection with the veteran's claim for nonservice-
connected pension benefits, VA conducted an orthopedic 
examination in April 1975.  At the examination, the veteran 
gave a history of having strained his lower back while 
attempting to lift a heavy object in September 1974.  He 
reported being hospitalized for 11 days, during which time he 
was in traction.


The April 1975 orthopedic examination included results of X-
rays of the lumbosacral spine, which disclosed no residuals 
of disease or injury.  Examination of the back revealed a 
normal alignment and curvature of the spine.  No spasm, 
tenderness, muscle atrophy, or weakness of the paravertebral 
muscles were present.  There was no muscular atrophy or 
weakness, straight leg raising was negative, and there was a 
complete and normal range of motion. 

In April 1975, a neurological examination was also conducted.  
The veteran added that he sustained a second injury to his 
back in December 1974.  On examination, no neurological 
disorders were found.      

In July 1975, the RO received a letter from the veteran's 
treating physician at the Physicians and Surgeons Clinic.  
The letter essentially documents in detail the two back 
strains reported during the April 1975 VA orthopedic 
examination, as well as the ensuing treatment for those 
strains.  Both back strains were attributed to work-related 
activities as a steelworker, consistent with the heavy 
lifting.  The treating physician diagnosed degenerative disc 
disease, based in part on December 1974 X-rays of the 
lumbosacral spine, which were interpreted as showing disc 
space narrowing at L5-S1.

In connection with another work-related back injury, the 
veteran underwent orthopedic examination in September 1978 at 
the request of his employer.  He reported experiencing a back 
injury in February 1978, which resulted in a hospital 
admission.  X-ray and myelogram results from that admission 
showed no evidence of bony injury or abnormality of the 
spinal canal.  The orthopedic examiner opined the injury was 
an acute, lumbar strain, and that there was no condition 
necessitating operative treatment.

An orthopedic examination was conducted in December 1981 for 
the Texas Rehabilitation Commission.  Noting work-related 
injuries throughout the 1970s and citing positive X-ray 
findings, the examiner diagnosed degenerative disc disease.           




In January 1994, the veteran received emergency room 
treatment after falling from a scaffolding at work.  He was 
diagnosed with and treated for fractured ribs, a closed head 
injury, and an abrasion of the left arm.

A February 1995 neurological examination was essentially 
negative for any findings of a low back disorder.  The 
veteran could nearly flex to the floor;  extension, lateral 
bending, and rotation did not produce any abnormalities.  
Straight leg raising, axial compression, etc., were 
unremarkable.  The examiner therefore opined the veteran 
could return to his normal work duties.  

A magnetic resonance imaging (MRI) scan of the lumbar spine 
was conducted in March 1995.  Diagnostic impression included 
probable small, left lateral L4-5 disc herniation; minimal 
nonspecific spondylosis, commonly seen in patients the 
veteran's age; and no evidence of spinal stenosis or lesion.

In December 1998, the RO received a letter from a treating 
physician who stated the veteran suffers from, among other 
things, chronic lumbar pain as a result of the January 1994 
work-related injury.   

In March 1999, the VA Medical Center (VAMC) in Houston, Texas 
also performed an MRI of the spine.  Diagnostic impression 
included multi-level degenerative disease of the lumbar 
spine, but with no focal nerve root compression and no 
central canal spinal stenosis.

Houston VAMC outpatient treatment notes since 1999 establish 
continued complaints of progressively worsening lower back 
pain of 25 years duration (1974) with radiculopathy.  
Progress notes through at least February 2000 show ongoing 
treatment for complaints of low back pain.


In October 2001, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  He noted 
that the service medical records showed two complaints of 
back pain.  He said that he did not report further complaints 
of back pain in service because the attitude of the Marine 
Corps at that time required a Marine to "be strong," or 
fear criticism from others.

In October 2001, the veteran also testified that he retired 
in 1994 due to residuals of  his back injury.  He was awarded 
Social Security Administration disability benefits in 1995.  


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim. 
Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, supra.  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Holliday v. 
Principi, 14 Vet. App. 280 (2001).


Since May 1959, when the RO denied the claim of entitlement 
to service connection for a back injury, the veteran has been 
notified on many occasions regarding the information 
necessary to reopen his back injury claim.  In fact, the 
record contains rating decisions dating as far back as 1978 
reflecting prior attempts to reopen the claim by submission 
of new and material evidence.  In the various rating 
decisions and statements of the case addressing the claim, VA 
notified him of the information and evidence necessary to 
substantiate the claim.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).


All relevant evidence adequately identified has since been 
associated with the claims file.  This evidence has included 
both private and VA treatment.  There is nothing to suggest 
the existence of outstanding medical records or other records 
that could reasonably assist in substantiating the claim.  

The veteran provided no information at the October 2001 
hearing regarding the presence of any outstanding evidence 
potentially relevant to the low back disorder claim.  Over 
several years, the RO obtained a variety of identified 
records, with the exception of those where a negative 
response from a facility was received.  Thus, the RO need not 
request any outstanding relevant evidence.  

At the October 2001 hearing, the veteran mentioned he had 
been awarded SSA disability benefits in 1995.  The disability 
determination and the records relied upon in making that 
disability determination need not be requested in this case 
because that evidence is irrelevant to the pending claim.

Indeed, SSA disability determinations are usually pertinent 
to VA disability adjudication.  See Masors v. Derwinski, 2 
Vet. App.181, 188 (1992).  In this case, however, even if 
SSA's disability decision established disability on the basis 
of the severity of a low back disorder, it would only 
demonstrate the existence of a current disability, but this 
issue is not in dispute, given the numerous examinations and 
treatment notes diagnosing low back disorders, such as 
degenerative disc disease.  In this regard, the Board notes 
that SSA's inquiry as to the onset of disability for the 
purpose of retroactive benefits determines the last date the 
veteran performed substantial gainful activity and awards 
benefits no earlier than that date.  See 20 C.F.R. 
§§ 404.1571, 416.971 (2001).  Since he testified that he 
retired in 1994, SSA's disability evaluation was likely 
limited to a request for and an analysis of evidence 
immediately preceding 1994 and thereafter.

The RO's May 1959 decision stated the service medical records 
were virtually silent as to a claimed back disability or 
manifestations of such.  The SSA disability decision and any 
post-service medical records relied upon cannot overcome the 
deficiency of evidence regarding in-service incurrence.  

The claims file contains relevant evidence from 1974 to 2000.  
Considering he likely submitted or identified all relevant 
evidence during his previous attempts to reopen the claim or 
during VA's recent development, there is minimal likelihood 
the records relied upon by SSA are not in the claims file.  
Even if there were some medical records considered by SSA 
that were not in the claims file, any notations of in-service 
incurrence would essentially be an unenhanced report of the 
veteran's medical history, which cannot be competent 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Extending this further, any opinion as to causation or 
etiology linking the current back disability to service would 
lack any probative value because it would necessarily 
presuppose in-service incurrence.   

The Board therefore finds that no useful purpose would be 
served in remanding this matter to obtain SSA records.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The veteran has been notified of his procedural and appellate 
rights.  As evidenced by the rating decisions, statements of 
the case, and various development letters, the RO has 
provided him with notice of the laws and regulations 
pertaining to the claim to reopen.  The Board notes that 
during the appeal process, he has exercised nearly all of his 
appellate rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
both his attendance at the October 2001 videoconference 
hearing as well as his (and his representative's) submission 
of evidence/arguments.  

The Board also finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new law and 
implementing regulations in the first instance.  With respect 
to the low back disorder claim, VA has already met any 
obligations to him under this new law.  The Board has been 
afforded the opportunity to apply the VCAA pursuant to the 
new implementing regulations and the Court's recent 
interpretation of the law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


New and Material Evidence

At the outset, the Board again notes that 38 C.F.R. § 3.156 
was recently amended, and that the standard for finding new 
and material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

The May 1959 decision wherein the RO denied entitlement to 
service connection for a back injury became final.  In the 
current rating decision dated in March 1999, the RO 
determined that new and material evidence had not been 
submitted, and thus did not reopen the veteran's claims of 
entitlement to service connection.  

As previously set forth, however, an RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
Barnett, supra.  For the reasons set forth below, the Board 
also finds that new and material evidence has not been 
submitted.  



The RO's May 1959 decision includes a discussion of the 
pertinent evidence of record at that time, which showed 
virtually no evidence of in-service incurrence or aggravation 
of a back injury.  The decision notes back pain was reported 
twice in June 1952, but that conservative treatment and 
prompt return to duty suggested the pain was acute.  The 
rating decision noted that the remainder of the service 
medical records, which constitute the bulk of the records, 
were silent for renewed complaints of back pain or injury.    

Presumed credible, as required in Justus, supra, the evidence 
received by VA since the issuance of the RO's May 1959 
decision demonstrates that although the veteran has received 
post-service treatment for a variously diagnosed low back 
disorder (evidence of current disability), there is no 
previously unconsidered evidence pertaining to any in-service 
events, injuries, or manifestations of a low back disorder.  
Furthermore, there is no indication whatsoever that the 
current disability is otherwise related to service, to 
include any evidence consistent with a finding of continuity 
of symptomatology since discharge in February 1955. 

Evidence submitted pertaining to the veteran's low back 
disorder includes private treatment records and evaluations 
beginning in 1974.  Recent treatment records from 1998 
through 2000 establish ongoing back treatment at VA 
facilities. Although considered "new" evidence, these 
treatment records fail to show in-service incurrence or 
otherwise relate his current disability to service.  

If anything, the records submitted since May 1959 suggest an 
intercurrent cause of the veteran's low back disorder - a 
history of work-related injuries beginning in 1974, 
approximately 19 years after discharge from service.  He told 
the April 1975 VA examiner that he injured his back twice in 
1974 performing heavy lifting at work.  This is followed by 
additional medical records pertaining to work-related 
accidents in 1978 and 1994.  

Presumed credible, the records submitted in connection with 
the current claim lack any potential probative value in the 
veteran's favor.  The evidence does not bear directly and 
substantially on the issues of any in-service events, 
injuries, or manifestations of a low back disorder.  
Additionally, the records do not offer a nexus opinion.   

The new evidence simply shows a current back disability.  
Specifically, the competent examinations confirm the veteran 
is currently suffering from degenerative disc disease, but 
this information does not assist in providing a more complete 
picture as to the origin of the disability.  Hodge, supra.  
The Court has specifically held that medical records 
describing a current condition are not material to the issue 
of service connection.  Morton v. Principi, 3 Vet. App. 508 
(1992).

Also added to the record following the May 1959 rating 
decision is lay evidence in the form of the October 2001 
videoconference hearing transcript.  The veteran reported 
that he currently had symptomatology associated with a back 
disorder that had its onset during service.  These statements 
are not probative to the issues at hand because he is not 
competent to offer opinions requiring medical knowledge.  
Espiritu, supra. 

In sum, the Board finds that the evidence submitted since the 
RO's May 1959 decision does not contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's back disability.  Hodge, supra.

The veteran has not submitted new and material evidence with 
respect to his claim of entitlement to service connection, 
such that the Board cannot reopen the claim.  Manio, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran, not having submitted  new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for a low back disorder, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was granted entitlement to service connection for 
PTSD and assigned a 30 percent evaluation in large part due 
to the results of a May 2000 VA examination.  Testimony from 
the October 2001 videoconference hearing, however, establish 
his PTSD symptoms have worsened since the PTSD examination 
and grant of entitlement to service connection nearly two 
years ago.  Transcript, p.  3.  

In light of such testimony, combined with the submission of 
recent treatment records from VA medical facilities, the 
Board finds that the prior VA examination does not adequately 
represent the current level of disability, and that 
reexamination is therefore required.  Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 
400 (1997); VAOPGCPREC 11-95. 

The VA medical records also include progress notes that 
establish the veteran is being treated for depression in 
addition to PTSD.  The Board notes that a reexamination would 
also clarify the relationship, if any, between PTSD and other 
mental disorders of record. 

As noted earlier, there have also been changes in the law 
during the pendency of this appeal.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Because the RO has not yet 
considered whether any additional notification or development 
action is required under VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  




Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

The efforts to obtain any relevant 
records from a Federal department or 
agency shall continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).  

3.  The RO should arrange for a VA 
psychiatric examination by a VA physician 
(who has not examined him before), or on 
a fee-basis if necessary, to determine 
the nature of the veteran's current 
psychiatric impairment and the level of 
impairment caused by PTSD.  




The claims file, a separate copy of this 
remand, and the criteria for rating 
mental disorders, should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies, 
including psychiatric testing, should be 
accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to whether they meet 
the Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV) criteria for 
PTSD.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If the examiner determines that the DSM-
IV criteria are met, the examiner must 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the DSM-IV, in relation to 
the veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  


The examiner must be requested to express 
an opinion as to the impact of the PTSD 
on the veteran's ability to obtain and 
retain substantially gainful employment, 
and to what extent, the symptoms or 
manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general. 

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner must state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis (and a 
certification as to whether the previous 
diagnosis was clearly erroneous), or 
development of a new and separate 
condition.  

If there are other new and separate 
psychiatric disorders found, in addition 
to or instead of PTSD, the examiner must 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
PTSD, such as depression, is or are found 
on examination, the examiner should offer 
an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD (if it is determined that 
these disorders are found), and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in a denial of his claim.  
38 C.F.R. § 3.655 (2001); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
claim, taking into consideration all 
pertinent laws, regulations, and Court 
decisions.  The RO should also document 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2001) as 
warranted.

The RO should document its consideration 
of any additional evidence not previously 
considered.  38 C.F.R. §§ 19.37(a), 
20.1304(c) (2001).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeal

 

